Citation Nr: 0720434	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  95-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The appellant served in the U.S. Marine Corps Reserves with 
verified active duty training from October 11, 1988 to March 
22, 1989, and from July 7, 1989 to July 21, 1989.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that denied service connection for Crohn's 
disease.

In February 1998 and June 2003, the Board remanded the case 
for further development. 

In a July 2005 decision, the Board denied the veteran's 
claim, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In May 2007, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion to Vacate in Part and 
Remand.  In a May 2007 Order, the Court granted the motion, 
vacated the July 2005 Board decision, and remanded the case 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2003 remand, the Board ordered the RO to schedule 
the veteran for a VA gastrointestinal examination for the 
purpose of determining the nature, etiology, and date of 
onset of any gastrointestinal disease.  In accordance with 
the Board's order, the examiner was to address the following 
questions: (a) Does the veteran currently have a 
gastrointestinal disorder, including Crohn's disease, which 
had its onset during the veteran's period of active duty 
training from October 11, 1988 to March 22, 1989 or during 
his period of active duty training from July 7, 1989 to July 
21, 1989?  (b) Does the veteran have a current 
gastrointestinal disorder, including Crohn's disease, which 
is related to any incident or event that occurred during the 
veteran's period of active duty training from October 11, 
1988 to March 22, 1989 and during his period of active duty 
training from July 7, 1989 to July 21, 1989?

The veteran was afforded a VA gastrointestinal examination in 
January 2005.  Although the January 2005 VA examiner was 
asked and addressed the question of whether it was at least 
as likely as not that the veteran's Crohn's disease had its 
onset during the two week period of active duty training from 
July 7 through July 21, 1990, the examiner did not answer the 
specific questions of whether the veteran currently had a 
gastrointestinal disorder, including Crohn's disease, which 
had its onset during the veteran's period of active duty 
training from October 11, 1988 to March 22, 1989 or during 
his period of active duty training from July 7, 1989 to July 
21, 1989, and whether the veteran had a current 
gastrointestinal disorder, including Crohn's disease, which 
was related to any incident or event that occurred during the 
veteran's period of active duty training from October 11, 
1988 to March 22, 1989 or during his period of active duty 
training from July 7, 1989 to July 21, 1989.

As the January 2005 VA examination, upon which the RO relied 
in readjudicating the veteran's claim in February 2005, did 
not answer the questions listed in the Board's June 2003 
remand instructions, VA did not comply with the Board June 
2003 remand order.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Because VA's noncompliance with the Board's June 2003 remand 
is prejudicial to the veteran, this case must be remanded for 
an adequate VA opinion.

Also, in the consolidated decision of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and explain what types of evidence are needed to establish 
both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO/AMC should arrange for the 
veteran's claims folder to be reviewed 
by the examiner who prepared the 
January 2005 VA digestive conditions 
examination report (or a suitable 
substitute if that examiner is 
unavailable), and request that he or 
she prepare an addendum addressing the 
nature, etiology, and date of onset of 
any gastrointestinal disease.  The 
veteran's claims file, which is to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner, and the examiner should 
specifically indicate in the 
examination report that the claims file 
has been reviewed.  Based on his or her 
review of the case, the examiner should 
specifically provide an opinion as to 
the following questions: (1) Does the 
veteran currently have a 
gastrointestinal disorder, including 
Crohn's disease, which had its onset 
during the veteran's period of active 
duty training from October 11, 1988 to 
March 22, 1989 or during his period of 
active duty training from July 7, 1989 
to July 21, 1989?; (2) Does the veteran 
have a current gastrointestinal 
disorder, including Crohn's disease, 
which is related to any incident or 
event that occurred during the 
veteran's period of active duty 
training from October 11, 1988 to March 
22, 1989 or during his period of active 
duty training from July 7, 1989 to July 
21, 1989?  The veteran need not be re-
examined unless an examination is 
deemed necessary.  The examiner should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




